Case 1:18-cv-22509-LFL Document 20 Entered on FLSD Docket 11/05/2020 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 18-22509-CIV-LOUIS

 MAYRA MARRERO,

           Plaintiff,

 v.

 ANDREW M. SAUL,
 Acting Commissioner of Social Security
 Administration,

       Defendant.
 ____________________________________/

                                                  ORDER
           THIS MATTER comes before the Court on Plaintiff’s Unopposed Petition for Award of

 Attorney Fees Under 42 U.S.C. § 406(b) (ECF No. 19). Plaintiff seeks $24,186.00 as a reasonable

 contingent attorney fee to be taken out of past due Social Security insurance benefits payable to

 Plaintiff. The Court has reviewed the Petition is otherwise fully advised.

      I.       BACKGROUND

           Plaintiff is the prevailing party in this litigation, as the Court has remanded this case to the

 Commissioner of Social Security for further proceedings (ECF No. 16). Plaintiff filed an

 unopposed petition for attorney fees (ECF No. 16) pursuant to the Equal Access to Justice Act, 28

 U.S.C. § 2412(d) (“EAJA”). The petition, which sought fees in the amount of $6,814.08 and costs

 in the amount of $400.00 for the filing fee, was granted by the Court (ECF No. 18). More than a

 year later, a Notice of Award was issued by the Commissioner of Social Security which stated that

 Plaintiff was entitled to $75,882.50 in retroactive benefits (ECF No. 19-3). Plaintiff then filed the

 instant Unopposed Petition for Award of Attorney Fees Under 42 U.S.C. § 406(b) (ECF No. 19).



                                                      1
Case 1:18-cv-22509-LFL Document 20 Entered on FLSD Docket 11/05/2020 Page 2 of 3




    II.      DISCUSSION

          Section 406(b) (1)(A) provides that “[w]henever a court renders a judgment favorable to a

 claimant . . . who was represented before the court by an attorney, the court may determine and

 allow as part of its judgment a reasonable fee for such representation, not in excess of 25 percent

 of the total of the past-due benefits to which the claimant is entitled by reason of such judgment .

 . . .” Attorney fees awarded under § 406(b) are payable “out of, and not in addition to, the amount

 of [the] past due benefits.” Id. “Fees awarded pursuant to § 406(a) and § 406(b) are awarded in

 addition to any attorney’s fees a claimant's counsel may receive pursuant to the EAJA if the

 Commissioner's position before the Court was not “substantially justified.” Sterling v. Astrue, No.

 09-60337-CIV, 2010 WL 3658994, at *2 (S.D. Fla. Aug. 19, 2010), report and recommendation

 adopted, No. 09-60337-CV, 2010 WL 3658943 (S.D. Fla. Sept. 15, 2010) (citation omitted).

 However, “[i]n order to avoid a double recovery of attorney’s fees, a claimant’s counsel who is

 awarded attorney’s fees under § 406(b) and the EAJA must refund the lesser amount to his client.”

 Id.; see also Gisbrecht v. Barnhart, 535 U.S. 789, 796, 122 S. Ct. 1817, 1822, 152 L. Ed. 2d 996

 (2002) (“Congress harmonized fees payable by the Government under EAJA with fees payable

 under § 406(b) out of the claimant's past-due Social Security benefits in this manner: Fee awards

 may be made under both prescriptions, but the claimant's attorney must refun[d] to the claimant

 the amount of the smaller fee.”) (citation omitted).

          In determining the reasonableness of attorney fees under the Social Security Act, the

 Supreme Court had found that:

          § 406(b) does not displace contingent-fee agreements as the primary means by
          which fees are set for successfully representing Social Security benefits claimants
          in court. Rather, § 406(b) calls for court review of such arrangements as an
          independent check, to assure that they yield reasonable results in particular cases .
          . . Within the 25 percent boundary, . . . the attorney for the successful claimant must
          show that the fee sought is reasonable for the services rendered.


                                                    2
Case 1:18-cv-22509-LFL Document 20 Entered on FLSD Docket 11/05/2020 Page 3 of 3




 Gisbrecht, 535 U.S. at 806-807. Here, Plaintiff entered into a fee agreement with her counsel that

 provided: “If an unfavorable or partially unfavorable decision is rendered, and an appeal to the

 Appeals Council and/or District Court is filed, the total fee resulting from a subsequent favorable,

 or partially favorable decision will be equivalent of 25% of all retroactive benefits obtained for me

 and/or my family” (ECF No. 19-1). The instant Motion seeks $24,186.00, which amounts to 25%

 of the awarded retroactive benefits. The Motion further consents to refunding $6,814,08 in fees

 previously awarded under the EAJA (id.). Thus, the actual amount of the 406(b) fee, after the

 refund of the EAJA fee, would be $17,371.92, which represents 22.89% of the total benefits

 awarded (id.). The Court finds these fees reasonable. Plaintiff's claim was initially denied at the

 administrative level, and Plaintiff’s attorney successfully appealed to this Court, obtained a

 remand, and then secured substantial past due benefits for Plaintiff. Furthermore, Defendant does

 not object to these fees. Accordingly, it is hereby

        ORDERED AND ADJUDGED that Plaintiff’s Petition for Award of Attorney Fees

 Under 42 U.S.C. § 406(b) (ECF No. 19) is GRANTED. Plaintiff’s attorneys shall be awarded the

 sum of $24,186.00 in attorney fees, for which sums let execution issue. Upon receipt, counsel must

 refund Plaintiff $6,814.08 for fees previously awarded under the EAJA.

        DONE AND ORDERED in Chambers at Miami, Florida, this 5th day of November, 2020.




                                       _______________________________________
                                       LAUREN F. LOUIS
                                       UNITED STATES MAGISTRATE JUDGE




                                                   3
